Citation Nr: 1102409	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C (HCV).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In March 2008, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims folder.

This case was previously before the Board in December 2008 when 
it was remanded for further development.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and major depressive 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence is in relative equipoise on the question of whether 
the Veteran's HCV was incurred in service.




CONCLUSION OF LAW


By extending the benefit of the doubt to the Veteran, his HCV was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999).

Risk factors for HCV include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, high-
risk sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  VBA Fast Letter (98-110) 
November 30, 1998.  A Veteran may have been exposed to HCV during 
the course of his or her duties as a military corpsman, a medical 
worker, or as a consequence of being a combat Veteran.  VBA Fast 
Letter 04-13 June 29, 2004.  The Board notes that there was no 
test to available to detect the presence of HCV until 1989.  See 
VBA Fast Letter 98-110; see also 
http://consensus.nih.gov/1997/1997HepatitisC105html.htm.

The Veteran seeks entitlement to service connection for HCV.  He 
contends that his HCV is due to treatment at a dirty infirmary, a 
tattoo, exposure to blood, and/or intranasal cocaine use in 
service.  The Veteran's service treatment records do not reveal 
any complaint, diagnosis, or treatment for any HCV or liver 
disorder.

In December 2001 the Veteran was noted to be diagnosed with HCV 
and to be receiving treatment with Interferon.  Subsequent to 
December 2001 the Veteran has been consistently diagnosed with 
HCV.

At a hearing before the undersigned Acting Veterans Law Judge, 
the Veteran reported that he had symptoms of tiredness, bloating, 
soreness, and spider veins since he was on active duty.  He 
reported that he had been exposed to blood in service when he was 
stabbed.  He indicated that he had used intranasal cocaine, that 
he had high risk sexual activity, and got a tattoo in service.  
However, the Veteran subsequently stated that he did not have 
high risk sexual activity.

In September 2010 the Veteran was afforded a VA Compensation and 
Pension (C&P) liver examination.  The Veteran reported that he 
was exposed to blood in service, engaged in high risk sexual 
practices in service, and received a tattoo in service.  After 
review of the claims file and examination of the Veteran, the 
examiner diagnosed the Veteran with HCV, stable and in remission, 
and rendered the opinion that it was at least as likely as not 
that the Veteran's HCV was incurred in the Veteran's service.  
The examiner stated that although there is no indication of the 
occurrence of the Veteran's reported exposures in the Veteran's 
service treatment records, the examiner indicated that it was 
more likely than not that they occurred.

The Board finds that entitlement to service connection for HCV is 
warranted.  The Veteran competently and credibly reports that he 
was exposed to blood, received a tattoo, and had unsafe sexual 
practices in service.  The Veteran's post service treatment 
records reveal that the Veteran has been diagnosed with and 
treated for HCV since, at the latest, December 2001.  After 
consideration of the record and physical examination of the 
Veteran in September 2010, a VA examiner diagnosed the Veteran 
with HCV and rendered the opinion that it was at least as likely 
as not related to the Veteran's active service and that she found 
the Veteran's reported risk exposures to have been persuasive.  
As such, entitlement to service connection for HCV is granted.


ORDER

Service connection for hepatitis C is granted.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to included PTSD and major 
depressive disorder.

With respect to the claim of service connection for a psychiatric 
disability, to include PTSD and major depressive disorder, the 
Board points out that the scope of a service connection claim 
should be construed based on the reasonable expectations of a 
non-expert, self-represented claimant, and the evidence developed 
during the claims process.  The factors to consider are the 
Veteran's description of his claim, the symptoms he describes; 
and all the information he submits or VA obtains in support of 
the claim.  Therefore, if a Veteran claims service connection for 
a specific disorder, any disorder reasonably encompassed by the 
Veteran's claim must be considered.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009). 

The Board notes that at a hearing before the undersigned Acting 
Veterans Law Judge, the Veteran reported that there was 
difficulty with "hippies" and racial tensions while he was in 
service.  He indicated that his friend was beat up by African-
American soldiers and that a soldier by the name of James Johnson 
died during training.  He reported that there was a problem with 
the Black Panthers in service in Bamburg, Germany.  He indicated 
that he was robbed and stabbed while stationed in Germany.  He 
reported that he has had psychiatric symptoms since service.

The Veteran's post service treatment records reveal that the 
Veteran has been diagnosed with depression, major depressive 
disorder, and PTSD.  

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and/or etiology of his acquired psychiatric disability.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran has been diagnosed with major depressive disorder, 
depression, and PTSD during the period on appeal and has 
competently and credibly reported that he has had symptoms of 
depression since separation from service, the Board finds it 
necessary to afford the Veteran a VA medical examination 
regarding his acquired psychiatric disorder.

Finally, in a December 2010 statement, the Veteran reported that 
he receives treatment at the Mountain Home, Tennessee, VA Medical 
Center.  Thus, on remand, VA must associate any pertinent, 
outstanding treatment records, dated since September 2009.  See 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since September 2009.  This must 
specifically include any records of his 
care at the Mountain Home, Tennessee, VA 
Medical Center.  Any additional pertinent 
records identified by the appellant during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
appellant, and associated with the claims 
file.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disorder, to 
include PTSD and depression, found to be 
present.  The claims folder must be made 
available and reviewed by the examiner.  
All necessary tests should be conducted.  
The examiner is requested to offer an 
opinion as to the etiology and/or onset of 
any diagnosed psychiatric disorder.  The 
examiner must opine as to whether it is at 
least as likely as not that any psychiatric 
disability found to be present is related 
to or had its onset during service.  

The report of examination should include a 
complete rationale for all opinions 
expressed, which must be set forth in a 
legible report.  

3.  Then readjudicate the Veteran's claim.  
If the benefit sought on appeal is not 
granted, the RO should issue the Veteran 
and his representative a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


